UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4063
JOEY LAMONT PRYOR,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-99-12)

                      Submitted: June 12, 2003

                      Decided: June 19, 2003

    Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Joshua C. Hanks,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                       UNITED STATES v. PRYOR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION
PER CURIAM:
   Joey Lamont Pryor violated the terms of his supervised release.
The district court revoked Pryor’s supervised release and sentenced
him to twenty-four months incarceration. Pryor’s attorney has filed a
timely appeal under Anders v. California, 386 U.S. 738 (1967).
   Pryor asserts that his twenty-four month sentence is excessive, and
that the district court should have sentenced him in accordance with
the policy statements set forth in U.S. Sentencing Guidelines Manual
§ 7B1.4 (1998). In reviewing a district court’s application of the sen-
tencing guidelines, we review factual determinations for clear error,
legal questions de novo, and mixed questions of law and fact are
reviewed under a standard that gives due deference to the district
court. United States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996).
Pryor’s challenge to his sentence is meritless. The district court was
not bound by Chapter 7 of the sentencing guidelines, and Pryor can-
not establish his twenty-four month sentence was erroneous. 18
U.S.C. § 2583(e)(3); United States v. Davis, 53 F.3d 638, 642 (4th
Cir. 1995).
   Accordingly, we affirm the revocation of Pryor’s supervised
release, and his sentence of twenty-four months incarceration. In
accordance with Anders, we have reviewed the entire record in this
case and find no other meritorious issues for appeal. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.
                                                             AFFIRMED